Citation Nr: 1128594	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an additional, retroactive allowance for dependent children.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from November 1975 to November 1978 and from February 1980 to September 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to retroactive additional compensation for two dependent children.  


FINDINGS OF FACT

1. The Veteran's daughter, BMM, was born in August 1977.

2. The Veteran's daughter, MBM, was born in July 1980.

3. The Veteran has been in receipt of disability compensation of 30 percent or greater since September 1992.

4. In August 1994, VA sent a letter to the Veteran at his last known address requesting certified copies of the birth records of BMM and MBM.  There is no indication in the claims folder that the letter was returned as undeliverable.  Certified copies of birth records were not received prior to October 2009.

5. In June 2009, the Veteran requested additional, retroactive allowance for his children.


CONCLUSION OF LAW

Retroactive dependency allowance for the Veteran's daughters, BMM and MBM, is not warranted.  38 U.S.C.A. §§ 101(4), 1115(2), 5110(f) (West 2002); 38 C.F.R. §§ 3.57, 3.158, 3.204, 3.400, 3.401 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Nevertheless, in a May 2010 statement of the case, the RO informed the Veteran of the provisions of 38 C.F.R. §§ 3.57 and 3.651, which relate to the matter of receiving an additional allowance for a dependent child.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Factual Background, Legal Criteria and Analysis

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. § 3.503.

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The definition of the term "child", as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  In addition, the "child" must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

As an initial matter, the Veteran does not contend, and the evidence does not show that he is currently entitled to additional compensation for his children.  This is so because the criteria for payment of disability compensation from 2009 forward for the Veteran's daughters, BMM and MBM have not been met, as neither BMM nor MBM meets the legal definition of a "child" for VA purposes.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.401, 3.503, 3.667 (2010).

Regarding retroactivity of compensation, no such benefits are warranted.  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).  As such, based on lack of information received in 1993, VA did not add compensation for either BMM or MBM to his award.

The record shows that a certificate of birth from an Army hospital for the Veteran's daughter BMM was received in April 1979.  The Veteran filed his initial compensation claim in October 1992 and noted on his claim form that he had two daughters, BMM and MBM.  In a rating action issued in March 1993, service connection was established for several disabilities and his combined evaluation was 30 percent, effective from September 1992.  On April 14, 1993, the RO sent the Veteran a letter to his last known address (which was a street address, not a P.O. Box) in Texas, advising him of the award and requesting that he provide a certified copy of the birth records of BMM and MBM.  The notice letter was not returned as undeliverable.  The Veteran did not provide certified copies of his daughters' birth certificates until 2009.

In May 2009, the Veteran filed a claim of entitlement to back pay for additional compensation for his children, BMM and MBM.  In October 2009 correspondence, the Veteran indicated that he had never received the April 14, 1993, letter and that he had moved a lot.  

The Veteran is presumed to have received the April 1993 notice letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).

Records in the claims folders show in October 1993, several months after the April 1993 notice letter was sent, correspondence from the Veteran indicated that his mailing address had changed to a P.O. Box in Texas.  In April 1994 correspondence from the Veteran he indicated that he resided in another town in Texas.  

While the Board finds that the Veteran is sincere in believing he had not received notice, in order to rebut the presumption of regularity, he must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The Veteran has made no attempt at such a showing here.  In fact, the address on the April 1993 notice letter is identical to the address he provided on his claim submitted in October 1992, with no indication from the Veteran that he had moved prior to April 1993.  In light of these findings, a statement that a letter was not received is insufficient to rebut the presumption of regularity.  See id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).

It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  Specifically, when requested by VA in April 1993 to provide certified copies of birth for BMM and MBM, the Veteran failed to provide such information.  As such, VA was under no legal or statutory duty to investigate the matter further in light of the information not provided by the Veteran himself.  Accordingly, there is no basis for the award of retroactive benefits based on the claimed dependency status of BMM or MBM.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's daughters, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an additional allowance for dependent children, retroactively, is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


